Citation Nr: 0113203	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for asbestos-related 
pulmonary disease, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to August 
1958.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim of entitlement to an 
evaluation in excess of 30 percent for asbestos-related 
pulmonary disease.


REMAND

The veteran claims that his asbestos-related pulmonary 
disease is more severely disabling than reflected in the 
currently assigned 30 percent evaluation.  Before the Board 
can adjudicate the merits of this claim, however, additional 
development is needed.  See 38 U.S.C.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)).

Asbestosis is evaluated under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6633 (2000).  Although the veteran was 
afforded a VA pulmonary examination in September 1999, 
results from pulmonary function testing do not fully document 
the criteria listed in Diagnostic Code 6633.  In particular, 
the examination report does not document the Diffusion 
Capacity of the Lung for Carbon Monoxide by Single Breath 
Method (DLCO (SB)) or the maximum exercise capacity, both of 
which are required to evaluate asbestosis under Diagnostic 
Code 6633.  Therefore, the Board finds that the veteran 
should be scheduled to undergo an additional VA pulmonary 
examination which includes a comprehensive pulmonary function 
test.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his asbestos-related 
pulmonary disease.  The examiner should 
be provided a copy of the rating 
criteria listed under 38 C.F.R. § 4.97, 
Diagnostic Code 6833 to assure that all 
relevant findings are properly 
recorded.  Pulmonary function testing 
should be performed which documents the 
following measurements: 

(a) the percent of predicted value of 
Forced Expiratory Volume in one second 
(FEV-1); 

(b) the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV- 1/FVC); 

(c) the percent of predicted value of 
the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)); 

(d) and the maximum exercise capacity 
in terms of ml/kg/min of oxygen 
consumption.  

(e) The examiner should also state 
whether the veteran requires outpatient 
oxygen therapy. 

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.  The RO should also 
review the file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the 
extent possible, the RO should then 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for asbestos-related pulmonary disease.  
If the benefit sought is not granted, 
the veteran should be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




